DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10731764. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same structural features in a genus vs. species type relationship, the narrower patented claims being the species which would anticipate the broader genus claims of the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45-47 recite the limitation "baffle" in the claims.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is interpreting the baffles recited in claims 45-47 to refer to the previously mentioned diverters.  Appropriate correction is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-58 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Walker, US 5213303 (Walker, IDS).
Regarding claim 29, Walker discloses a filter for use with a diaphragm valve (abstract, figs. 2-5) comprising:
A housing (REF 94, 96) defining a chamber (REF 102) and having a bottom (‘bottom’ of fig. 6);
A plurality of inlet holes (via REF 92, see “mesh screen”, C6/L50-51) into the chamber;
An exit from the chamber (REF 108); and
At least one baffle (‘cross-bar’ structural element bisecting REF 94, 96, fig. 3) having a front side (i.e. bottom side in relation to figs. 3-6) and an opposite back side (i.e. top side in relation to figs. 3-6), the at least one baffle projecting into the chamber (figs. 5-6) and being downstream of the plurality of inlet holes (bottom portion of REF 92), at least a portion of the front side and the back side being exposed in an interior of the chamber (fig. 6), the at least one baffle causing at least some of any debris entering the chamber to settle down to the bottom of the chamber (via gravity, turbulence, see REF 90, fig. 2).
Regarding claim 30, Walker discloses a filter comprising at least two baffles (‘cross-bar’ structural elements bisecting REF 94, 96, figs. 3-6).
Regarding claim 31, Walker discloses the at least two baffles are spaced from the housing (i.e. interior of the housing, figs. 4, 6).
Regarding claim 32, Walker discloses a filter further comprising at least two spacers (distal portions of ‘cross-bar’ structural elements connecting to REF 94, 96) to space the at least two baffles from the housing.
Regarding claim 33, Walker discloses a filter wherein the at least two baffles are spaced from one another (via through-flow passageway, fig. 6).
Regarding claims 34-35, Walker is relied upon in the rejection of claims 32-33).
Regarding claim 36, Walker discloses a filter further comprising a hinge (REF 96) interconnecting the at least one baffle to the opposite side of the housing.
Regarding claim 37, Walker discloses a filter wherein the housing further comprises a main body (REF 94) and a base (REF 96), the base supporting the at least one baffle (figs. 4, 6) and having a snap fit interconnection with the main body (via REF 98, C6/L53-55).
Regarding claim 38, Walker discloses a filter further comprising a barb connector (REF 106, C6/L60-63).
Regarding claims 39-48, Walker is relied upon in the rejection of claims 29-38 as set forth above, where the baffles of claims 29-36 are equivalent to the recited diverters of claim 39.  Walker further discloses the diverter having a first position outside the chamber (fig. 4) and a second position inside the chamber (REF 6).
Regarding claim 49, Walker discloses a valve (abstract, REF 10, fig. 1) comprising:
A valve housing (REF 40) defining a passageway interconnecting an inlet (REF 24) and an outlet (REF 26);
A valve seat (REF 28) along the passageway;
A diaphragm (REF 50) that engages the valve seat to prohibit flow from the inlet to the outlet and that moves away from the valve seat to allow flow to pass from the inlet to the outlet (C3/L52-55);
A control chamber (REF 30) located on a side of the diaphragm opposite the valve seat; and
A filter (REF 90) attached to the diaphragm to allow flow from the inlet to the control chamber, the filter comprising elements previously recited in claims 29 and 39.
Regarding claims 50-58, Walker is relied upon in the rejection of claims 30-48, there being no new structural features in claims 50-58 beyond what is provided in claims 30-48.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779